Citation Nr: 1550788	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-17 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
 in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from March 1972 to April 1976.

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO, among other things, denied entitlement to service connection for bilateral hearing loss disability.

In August 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In March 2014, the Board remanded the claim for entitlement to service connection for bilateral hearing loss disorder to the agency of original jurisdiction (AOJ) for additional development.  In October 2014, the RO granted service connection for left ear hearing loss disability.  As this constitutes a full grant of the benefit sought, the issue of entitlement to service connection for left ear hearing loss disability is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection); Seri v. Nicholson, 21 Vet. App. 441, 447 (2007) (the grant of a claim of service connection constitutes an award of full benefits sought on an appeal of the denial of a service connection claim).  The only issue remaining before the Board in this regard is therefore entitlement to service connection for right ear hearing loss disability.


FINDING OF FACT

The evidence is approximately evenly balanced as to whether the Veteran's right ear hearing loss disability is related to his in-service noise exposure.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, right ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered to constitute disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  On the July 2014 VA examination, the auditory thresholds at the frequencies 3000 and 4000 Hertz were greater than 40 decibels and the speech recognition score was 76 percent in the right ear.  The Veteran has thus met the current disability requirement with regard to his right ear hearing loss.

In addition, as indicated in the Board's March 2014 remand, the Veteran's testimony that he suffered in-service noise exposure from gunfire and aircraft during service is competent, credible, and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  He has thus met the in-service injury or event requirement.

The dispositive question in this case is therefore whether there is a relationship between the Veteran's current bilateral hearing loss disability and his in-service noise exposure.  There is only one medical opinion on this question, that of the July 2014 VA examiner, who opined that it was not likely that there was such a relationship.  The examiner's rationale was that hearing remained normal, without significant threshold shift, from enlistment to discharge.  This rationale is flawed for two reasons.  First, the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) ("[E]ven though a veteran may not have had a particular condition diagnosed in service, or for many years afterwards, service connection can still be established"); 38 C.F.R. § 3.303(d).  Second, the Board specifically instructed in its March 2014 remand that the examiner note the Veteran's testimony that the Veteran's hearing gradually declined after service until he was given a hearing aid in 1998, and consider the August 1995 VA report of some hearing loss and October 1988 VA impression of bilateral high frequency sensorineural hearing loss that was mild in the right ear and moderate in the left ear.  As the July 2014 VA examiner focused only on the in-service audiometric results and did not consider the Veteran's lay statements or evidence of post-service hearing loss, her opinion is of limited probative value.

In contrast, the Board finds that the Veteran's testimony as to problems hearing in and since service to be competent and credible, and this lay evidence indicates a relationship between the current right ear hearing loss disability and the in-service noise exposure.  The evidence is thus approximately evenly balanced as to whether the Veteran's right ear hearing loss disability is related to his in-service noise exposure.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for right ear hearing loss disability is warranted.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed.Cir.2008) (lay evidence may suffice to prove service connection on its own merits).


ORDER

Entitlement to service connection for right ear hearing loss disability is granted.



____________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


